Citation Nr: 9923448	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-42 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Phoenix, Arizona.  

The Board remanded the case in August 1997 for additional 
medical records, a VA psychiatric examination to determine 
the extent that service-connected schizophrenia interfered 
with the veteran's ability to take care of himself, VA 
medical opinions as to the effects of service-connected 
schizophrenia and a gunshot wound scar on the veteran's self-
care ability and home confinement, and a general examination 
if the RO deemed one to be necessary in order to determine 
the veteran's housebound status and need for aid and 
attendance.  The purpose of this remand has been met.  

While the case was at the RO on remand the veteran raised a 
claim under 38 U.S.C.A. § 1151 for heart muscle damage due to 
VA electroshock therapy for service-connected schizophrenia.  
That issue is being developed by the RO.   


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Service connection has been established for paranoid type 
schizophrenia, rated as 100 percent disabling, which is 
protected, and for a left leg gunshot wound scar, rated as 0 
percent disabling.  

3.  Service connected disabilities have not rendered the 
veteran blind or nearly blind, helpless, or unable to protect 
himself from the ordinary physical hazards incident to his 
daily environment.  

4.  Service connected disabilities have not rendered the 
veteran unable to venture from his home and the immediate 
premises at will.  


CONCLUSION OF LAW

The requirements for special monthly compensation on account 
of the veteran's need for the regular aid and attendance of 
another person, or at the housebound rate are not met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been established for paranoid type 
schizophrenic reaction, rated at 100 percent, protected, 
having been continuously in effect for over 20 years, and for 
a left leg gunshot wound scar, rated at 0 percent.  The 
veteran has also been rated as incompetent for VA 
compensation benefit purposes for many years, since the 
1960s.  

On a VA examination for housebound status or permanent need 
for aid and attendance in June 1995, the veteran complained 
of diabetes, syncope, obesity, glaucoma, blindness, hiatal 
hernia, gastroesophageal reflux disease (GERD), the need for 
maximal assistance at home, osteoarthritis of the lumbar 
spine and instability standing due to his weight.  He gave 
his age as 83.  He was unable to walk without assistance.  He 
spent 16 to 20 hours a day in bed.  He was described as blind 
and in need of maximal assistance with the activities of 
daily living.  It reportedly was unsafe for him to shave 
himself; he was very tremulous.  He could move the lower 
extremities passively.  The pathology considered by the 
examiner to affect the veteran's ability to perform self care 
or ambulate or travel beyond the premises of his home was 
listed as: Vertigo, dizziness, tremors, loss of memory, very 
labile diabetes mellitus, and poor balance.  It was noted 
that he did not ambulate beyond the premises of his home 
without maximal assistance from his wife and left home for 
health care appointments only.  He used a wheelchair for long 
distances.  He was described as dependent on his wife for the 
activities of daily living.  The diagnoses were adult onset 
diabetes mellitus, hiatal hernia, GERD, arteriosclerotic 
cardiovascular disease, bilateral blindness, obesity, 
schizophrenia, and osteoarthritis.  

The veteran was hospitalized by VA in July 1997 because his 
wife stated that she could not take care of him any longer 
due to his being in terrible pain.  He complained of chronic 
low back pain.  His medical history included degenerative 
changes of the lumbosacral spine, blindness secondary to 
complications of diabetes, chronic stable angina in status 
post myocardial infarction in 1980, GERD, obesity, 
transurethral resection of the prostate gland, 
cholecystectomy in the past, glaucoma, cataracts, 
diverticulosis, and transient ischemic attacks.  Two or three 
times a week he experienced pain on rest and with activity 
that was relieved by Nitroglycerin.  He was shown to be 
mentally intact and a good historian.  The diagnoses were 
chronic low back pain, insulin dependent diabetes mellitus, 
blindness, arteriosclerotic heart disease, gastroesophageal 
reflux, and obesity.  

The veteran was hospitalized by VA in October 1997 with 
complaints of increasingly frequent episodes of chest pain, 
palpitations, shortness of breath, and a rapid heartbeat.  
The etiology of his chest pain was unclear.  There was no 
evidence of heart failure.  Probable chronic renal disease 
was reported.  The final diagnosis was supraventricular 
tachycardia.  

The veteran was admitted to a VA hospital in February 1998.  
On that day he was examined for housebound status or 
permanent need for aid and attendance.  His wife complained 
that he could not take care of himself and she needed help 
administering insulin.  Following examination, the examiner 
concluded that the veteran was unable to walk at all without 
assistance because of loss of balance and that he was blind.  
He was deemed not able to leave his home without help, 
required a wheelchair for locomotion, and needed assistance 
bathing and feeding himself but not with undressing, 
dressing, and toilet use.  He could not protect himself from 
the dangers incident to his daily living and reportedly 
required nursing home care.  The diagnoses were blindness, 
degenerative joint disease of the lumbar spine, insulin 
dependent diabetes mellitus, supraventricular tachycardia 
secondary to arteriosclerotic heart disease, and GERD.  

On a VA psychiatric examination on the following day, the 
examiner stated that he had reviewed the claims file and 
interviewed the veteran and his wife.  The veteran was 
considered to be housebound and to need aid and attendance, 
by reason of diabetes mellitus, arteriosclerotic heart 
disease, dizziness, blindness and weakness.  He reportedly 
had not taken medicine for paranoid schizophrenia for some 
time.  The examiner noted that the veteran related well when 
spoken to and was polite, cooperative and friendly.  He 
focused on left lower chest pain which he stated had traveled 
up from the left leg gunshot wound.  He was oriented to 
person and place but not to time, which the examiner stated 
was because the veteran had no interest in it.  He seemed to 
have no marked memory problem.  There was no evidence of 
delusions, hallucinations or paranoid ideation, and he was 
able to abstract and understand complex issues.  Insight and 
judgment were termed poor based on his insistence that chest 
pain was related to his left leg gunshot wound and his hope 
that all his other medical conditions were related to his 
service connected "nerves."  Residual type schizophrenia 
was diagnosed.  The other diagnoses were scars on the left 
leg and groin due to a gunshot wound and removal of the 
bullet, arteriosclerotic heart disease, diabetes mellitus, 
severe degenerative disc joint disease of the knee, hips and 
back, "overweight," macular degeneration, diabetic 
retinopathy leading to blindness with the veteran's being 
legally blind, having light perception only out of the right 
eye.  Axis IV (psychosocial and environmental problems) 
included severe problems from deteriorating health, inability 
to care for himself and being short of money.  The global 
assessment of functioning was at 60, which the examiner 
stated related to mental illness only, not to the veteran's 
major multiple medical disabilities.  

In the examiner's opinion, the veteran's schizophrenia and 
left leg scar residuals were not the reason for his needing 
aid and attendance by another individual.  He was described 
as housebound, but not because of schizophrenia or the 
gunshot wound scar residuals.  Considering only service 
connected schizophrenia and the scar residuals, they 
reportedly did not require the aid and attendance of another 
individual.  The examiner found no reason for any other 
psychiatric testing and noted that the veteran continued to 
be unable to manage his own benefits in his best interest 
because of his psychiatric illness.  This was nothing new and 
had been his status for many years (that is, incompetent for 
VA compensation benefits purposes).  

A more detailed VA examination for aid and attendance or 
housebound purposes was completed later in February 1998.  
History was recorded that the veteran had been admitted to a 
VA nursing home earlier in February 1998 for legal blindness 
and diabetes.  The veteran was noted to have a 1.2 
centimeter, very superficial scar on the medial left thigh 
without functional impairment of movement, muscle atrophy, 
weakness, contractures, or loss of coordination of the lower 
extremities.  The examiner noted that schizophrenia was rated 
as 100 percent disabling but that there was no active 
psychosis.  The veteran's various other medical problems and 
limitations were also noted. Following physical examination, 
the diagnoses were legal blindness; a history of paranoid 
schizophrenia that seemed inactive; significant degenerative 
joint disease of the lumbosacral spine with a compression 
fracture of L1, history of arteriosclerotic heart disease, 
myocardial infarction, and intermittent episodes of angina 
pectoris, Class II, without evidence of congestive heart 
failure; history of GERD, status post cholecystectomy and 
diverticulitis; mild peripheral neuropathy secondary to 
diabetes; insulin dependent diabetes mellitus; history of 
benign prostatic hypertrophy; and left upper quadrant pain of 
unknown significance, possibly irritable bowel syndrome or 
diverticulosis.  

Legal Criteria

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).  

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.   
A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  38 C.F.R. 
§ 3.352(a).  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and: (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2).  

Analysis

The law that provides for special monthly compensation for 
aid and attendance or at the housebound rate is among the 
sections that provide the rates of VA disability compensation 
generally.  38 U.S.C.A. § 1114(r), (s).  Thus, the Board 
construes this claim as for an increased rating.  
Consequently, the veteran's evidentiary assertion that he 
qualifies for either benefit is sufficient evidence to well 
ground the claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (the claimant's allegation of increase in 
disability is sufficient evidence to well ground the claim).  
Since the veteran's claim is well grounded, VA has a duty to 
assist him in the development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1998).  In 
this case, the RO provided him VA examinations, 
hospitalizations and outpatient treatment.  There is no 
indication of additional available records that the RO failed 
to obtain.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

The veteran is seeking additional monthly compensation based 
on the need for regular aid and attendance or on account of 
housebound status.  He contends, in essence, that because of 
his service-connected disabilities, he is helpless and is 
unable to protect himself from the hazards of daily life.  He 
reportedly is unable to leave home without the assistance of 
another person, and requires help with daily hygiene and the 
activities of daily living.  He is also virtually blind.  

Initially the Board notes that special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is an additional monetary benefit; it does 
not provide additional services, such as a home attendant.  
Moreover, a decision on special monthly compensation has no 
effect on the medical services to which he is entitled 
because of his total rating for service-connected 
schizophrenia.  Also, this total compensation rating does not 
automatically establish eligibility for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or at the housebound rate.  

The Board finds that there is no competent evidence of record 
that the veteran's paranoid schizophrenia and the left leg 
gunshot wound scar have rendered him bedridden, so helpless 
that he is unable to perform self care tasks or protect 
himself from the hazards incident to his daily environment, 
or have caused him to be permanently housebound.  These 
disabilities do not meet the percentage requirements (100 and 
60) for the housebound rate of special monthly compensation 
benefits.  The scar from the gunshot wound is shown to be 
well healed and not productive of any functional loss or 
appreciable disability.  The total rating for schizophrenia 
is protected, but the psychiatric disability is not shown to 
be active and the veteran has not been prescribed any 
specific medication for schizophrenia recently.  In 
conjunction with his claims, VA examiners have specifically 
indicated that schizophrenia and the gunshot wound scar have 
not resulted in his need for the regular aid and attendance 
of another person or in a permanently housebound status.  

It is true that the veteran probably is helpless, is 
definitely blind and is probably permanently housebound by 
reason of his multiple physical disabilities, but the medical 
evidence clearly shows that the disorders causing such 
disablement are not service connected.  Therefore, the Board 
concludes that, while it appears from the record that he is 
in need of regular aid and assistance from another and unable 
to leave his home without assistance; this is due to his 
nonservice-connected disabilities.  Consequently, he is not 
entitled to special monthly compensation on account of the 
need for aid and attendance or being housebound.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for special monthly compensation based on the need for 
regular aid and attendance or housebound status must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Special monthly compensation on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



